         Case 2:17-cv-00141-JLR Document 216 Filed 11/05/18 Page 1 of 3




1                                           THE HONORABLE JAMES L. ROBART

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
8
     STATE OF WASHINGTON, et. al.,
9
                           Plaintiffs,     Civil Action No. 2:17-cv-00141-JLR
10
                v.
11                                         NOTICE OF VOLUNTARY
     DONALD TRUMP, in his official         DISMISSAL BY WASHINGTON
12   capacity as President of the United   STATE
     States, et. al.,
13
                           Defendants.
14

15

16

17

18

19
20

21

22

23

24

25
26


     NOTICE OF VOLUNTARY DISMISSAL                      ATTORNEY GENERAL OF WASHINGTON
                                                             800 Fifth Avenue, Suite 2000
                                                               Seattle, WA 98104-3188
                                                                    (206) 464-7744
            Case 2:17-cv-00141-JLR Document 216 Filed 11/05/18 Page 2 of 3




1           Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

2    Washington State hereby gives notice that it voluntarily dismisses the above-captioned action.

3    Dismissal by Washington State is as to all Defendants and all claims. Such dismissal is without

4    prejudice. Fed. R. Civ. P. 41(a)(1)(B).

5           RESPECTFULLY SUBMITTED this 5th day of November, 2018.

6
                                                 ROBERT W. FERGUSON
7                                                Washington Attorney General
8
                                                 s/ Colleen M. Melody
9                                                ROBERT W. FERGUSON, WSBA #26004

10                                               NOAH G. PURCELL, WSBA #43492
                                                 Solicitor General
11                                               COLLEEN M. MELODY, WSBA #42275
12                                               Civil Rights Unit Chief
                                                 ANNE E. EGELER, WSBA #20258
13                                               Deputy Solicitor General
14                                               MARSHA CHIEN, WSBA #47020
                                                 PATRICIO A. MARQUEZ, WSBA #47693
15                                               Assistant Attorneys General
16                                               Office of the Attorney General
                                                 800 Fifth Avenue, Suite 2000
17                                               Seattle, WA 98104
                                                 (206) 464-7744
18
                                                 ColleenM1@atg.wa.gov
19
20

21

22

23

24

25
26


       NOTICE OF VOLUNTARY DISMISSAL                     1             ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
                                                                                   (206) 464-7744
            Case 2:17-cv-00141-JLR Document 216 Filed 11/05/18 Page 3 of 3




1                                  CERTIFICATE OF SERVICE
2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the CM/ECF system.

5           DATED this 5th day of November, 2018, at Seattle, Washington.
6

7                                                s/ Colleen Melody
                                                 COLLEEN MELODY, WSBA #42275
8
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26


       NOTICE OF VOLUNTARY DISMISSAL                                  ATTORNEY GENERAL OF WASHINGTON
                                                                           800 Fifth Avenue, Suite 2000
                                                                             Seattle, WA 98104-3188
                                                                                  (206) 464-7744
